internal_revenue_service national_office technical_advice_memorandum march third party communication none date of communication not applicable tam-141303-06 number release date index uil no case-mis no director ------------------------ ------------------------------------------ ---------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------- ----------------------------------------------- --------------------------------- ---------------- ---------------------- ----------------------- legend taxpayer a b c d e f g h i j k -------------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------- -------------- ---------- -------------- ------------------ ---------------------------------------------- ------------------------- ---- -------- ------- tam-141303-06 ---------------- l ----------------- m ------------------ n --------------------------------- o p ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- example x ---------------- issues whether amounts paid_by customers to taxpayer to o the n are deposits that are not includible in gross_income upon receipt to the extent that the amounts are not deposits a whether the amounts are advance_payments that fall within the scope of revproc_2004_34 2004_1_cb_991 and if so b whether the acceleration provision of sec_5 b of the revenue_procedure requires the amounts to be included in income at the time the n are o for its customers conclusions amounts paid_by customers to taxpayer to o the n are not deposits and are includible in gross_income upon receipt unless appropriately deferrable under its method_of_accounting the amounts received by taxpayer are advance_payments that fall within the scope of revproc_2004_34 however because the acceleration provision of sec_5 b of the revenue_procedure applies under the facts of this case taxpayer is required to include the amounts in income at the time the n are o for its customers facts taxpayer provides services as an a providing services through its b in providing these services taxpayer contracts with d in advance for volume pricing and guaranteed availability of f and c the o of these f as merchant of record for its customers often at significant discounts to published rates taxpayer’s revenues are derived from the difference between amounts taxpayer pays d and amounts customers pay taxpayer under the terms of the p taxpayer charges the customers’ credit cards when n are o there are no restrictions on taxpayer’s use of these funds and taxpayer deposits them in its regular bank account the amounts at issue in this case are amounts which taxpayer receives from its customers for n that are o in one taxable_year year of receipt where the f will be used by the customers in the succeeding taxable_year tam-141303-06 taxpayer is not an agent of d rather taxpayer c the o of f to its customers and is the merchant of record as such taxpayer has a contractual obligation to its customers to c delivery by d of and a contractual obligation to d to pay for the f that it o the timing of the payment to d is determined under the terms of the contract taxpayer has with d and is not determined under the terms of the p according to the terms of taxpayer’s p a customer may change or cancel a n after it is o confirmed and charged to a customer’s credit card if a customer changes or cancels a n taxpayer generally charges the customer an additional fee of dollar_figurei but this fee may be waived by taxpayer in certain circumstances in addition to the fee of dollar_figurei a customer who changes or cancels a n must also pay any additional fees or forfeitures charged by d pursuant to d’s policies customers cancelled j of the n that were o by taxpayer in the year k taxpayer may provide one or more of the following services to its customers before or after a n is o or during a customer’s use of f responding to customer requests for additional information concerning d modifying the n changing the dates of or customer names on n modifying customer billing addresses and credit card information resending confirmation acknowledgments fielding requests regarding f addressing inquiries regarding the specific types of f that can be reserved responding to customer requests concerning the guarantee provided by taxpayer to its customers responding to requests for changes to n made necessary by d addressing concerns related to other products such as g responding to customer complaints regarding d responding to customer requests regarding the availability of refunds and confirming allowable h taxpayer maintains its books_and_records and files its tax returns using the accrual_method of accounting for financial statement and tax reporting purposes taxpayer records the entire amount of a prepaid o as deferred revenue until a customer cancels the n or e at which time the entire amount of revenue is recognized taxpayer is required to file audited financial statements annually with the securities_and_exchange_commission on form 10-k law and analysis issue sec_61 of the internal_revenue_code provides in part that gross_income means all income from whatever source derived including but not limited to compensation_for services rendered gross_income derived from business and gains derived from dealings in property in determining what constitutes income the supreme court has stated that sec_61 brings within the definition of income any undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 see also burke v 504_us_229 the court has also consistently held that when a taxpayer acquires earnings lawfully or unlawfully without the consensual recognition expressed or implied of an obligation to repay and without restriction as to their disposition ‘he has received income ’ 366_us_213 quoting 286_us_417 taxpayer asserts that the payments it receives from customers are deposits because they must be refunded except for the dollar_figurei cancellation fee if the customer cancels the n taxpayer cites primarily to 493_us_203 in support of its position the field asserts that at the time of payment taxpayer contracted to o a n and the amount_paid to taxpayer was full payment required under the terms of p no portion of the prepaid o collected from the customers constitutes a deposit to taxpayer the payments made by the customers are income received for the service of making the n the taxpayer in indianapolis power was a regulated utility that required customers with suspect credit to make deposits with it to assure prompt payment of future utility bills after a period of proven reliability in the payment of the monthly utility bills customers were entitled to a refund of the deposit in cash or by check but the customer could choose to apply the deposit against future bills the supreme court determined that the deposits were not includible in the income of the utility because the utility lacked complete dominion over the deposit and because its rights to the deposit fund were subordinated to an obligation to repay indianapolis power u s pincite the key is whether the taxpayer that received the payment has some guarantee that he will be allowed to keep the money id pincite the court looked to two factors with respect to the deposits in support of its holding i customers who paid the deposit made no commitment to purchase services and ii the utility’s right to retain the money was contingent upon events outside its control id pincite likewise in 106_tc_237 the tax_court held that entry fees were deposits highland farms was a retirement community that charged a partially refundable entry fee upon initial occupancy of residential apartments and lodge facilities residents of the apartments and lodge were also charged monthly rent a percentage of the entry fees paid was never refundable while the balance was refundable in the event of death or removal by the resident the refundable portion of the entry fee gradually became nonrefundable with the passage of time the tax_court determined that the refundable portion of the entry fee was a nontaxable deposit during the period that it remained refundable because at the time of receipt the taxpayer had no unfettered ‘dominion’ over the money at the time of receipt id pincite in 108_tc_448 aff’d 184_f3d_786 8th cir the tax_court explained the application and limits of indianapolis power as follows tam-141303-06 indianapolis power and light did not purport to overrule prior authority and establish refundability as the exclusive criterion for distinguishing taxable sales income from nontaxable deposits in all cases 998_f2d_513 7th cir aff’g on this issue tcmemo_1989_636 what distinguished the nontaxable deposits in the indianapolis power and light line of cases from taxable_income was not their refundability per se ultimately the classification of these amounts as nontaxable deposits turned on the fact that the taxpayer’s right to retain them was contingent upon the customer’s future decision to purchase services and have deposits applied to the bill johnson v commissioner pincite the facts of the present case are readily distinguishable from those of indianapolis power and highland farms the payment of the entry fee in highland farms at the time of payment was not for services or property similarly the payment of the deposit in indianapolis power was not for power to be provided because the customer had no obligation to purchase the power at the time the deposit was made in fact the deposit in indianapolis power was never to be used to purchase power as long as the customer paid the utility bills timely unless the customer affirmatively chose to apply the deposit to defray such expenses by contrast a customer’s payment for a n is not a deposit at all at the time a customer makes and pays for the n the customer reserves the right to use a f for a specific period of time the n equals the customer’s cost of the f for the stated time thus no part of the payment for the n is for a customer’s future decision to purchase services the customer who makes the payment for the n has already purchased the service ie use of f for a specified time the only decision the customer needs to make is whether to make actual use of the f for which he or she previously made a n we also note that the refundability of the deposit in indianapolis power light was a circumstance always present with the deposit unless the customer failed to make a payment or affirmatively requested the deposit be applied to future expenses in other words if the customer stayed current on its utility bills the refund was virtually automatic refund of the n however requires the customer to act affirmatively by cancelling the n in a timely manner thus refund of the n charge is dependent on a condition_subsequent meaning a subsequent action of the customer therefore the amounts paid_by customers to taxpayer to o the n are not deposits and are includible in gross_income upon receipt unless appropriately deferrable under its method_of_accounting issue sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have tam-141303-06 occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is received whichever happens earliest see 372_us_128 revrul_84_31 1984_1_cb_127 revproc_2004_34 2004_1_cb_991 the revenue_procedure allows a limited deferral of income with respect to certain amounts that otherwise would have been includible in income under sec_1_451-1 sec_5 a of the revenue_procedure provides that a taxpayer within the scope of the revenue_procedure may use the deferral method for advance_payments sec_3 provides that a taxpayer is within the scope of the revenue_procedure if the taxpayer uses or is changing to an overall accrual_method of accounting and receives advance_payments as defined in sec_4 section dollar_figure provides that subject_to certain exceptions not applicable here a payment received by a taxpayer is an advance_payment if- including the payment in gross_income for the taxable_year of receipt is a permissible method_of_accounting for federal_income_tax purposes without regard to this revenue_procedure the payment is recognized by the taxpayer in whole or in part in revenues in its applicable_financial_statement as defined in section dollar_figure of this revenue_procedure for a subsequent taxable_year or for taxpayers without an applicable_financial_statement as defined in section dollar_figure of this revenue_procedure the payment is earned by the taxpayer in whole or in part in a subsequent taxable_year and the payment is for- a services taxpayer and the field agree that the amounts at issue in this case are recognized by taxpayer in revenues in its applicable financial statements as that term is defined in sec_4 in the taxable_year following the year of receipt taxpayer argues that the amounts at issue fall within the definition of advance_payment while the field argues that the amounts at issue are not advance_payments within the meaning of the revenue_procedure the field argues that the amounts at issue are not advance_payments within the meaning of the revenue_procedure because the amounts are earned by taxpayer in the same year that the payments are received by taxpayer as support for this argument the field looks to an earlier definition of an advance_payment found in revproc_71_21 1971_2_cb_549 revproc_71_21 was modified and superseded by revproc_2004_34 section dollar_figure of revproc_71_21 provided the general_rule that an accrual_method taxpayer who pursuant to an agreement written or otherwise receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payment in gross_income as earned through the performance of the services the field argues that revproc_71_21 would have required the amounts at issue here to be tam-141303-06 included in income upon receipt because revproc_71_21 required inclusion no later than the year in which the income was earned we do not agree with the field’s use of the definition of an advance_payment found in revproc_71_21 or in any source other than revproc_2004_34 as defined in revproc_2004_34 an amount is an advance_payment if the payment is recognized by the taxpayer in revenues in its applicable_financial_statement for a subsequent taxable_year the time when an amount is earned is relevant to the definition of an advance_payment only in situations in which a taxpayer lacks an applicable_financial_statement as that term is defined in section dollar_figure of the revenue_procedure because taxpayer and the field agree that taxpayer recognizes the amounts at issue in revenues in its applicable_financial_statement for a subsequent year the amounts at issue are advance_payments and taxpayer falls within the scope of the revenue_procedure section dollar_figure of the revenue_procedure provides that a taxpayer with an applicable_financial_statement generally must include advance_payments in income in the taxable_year of receipt to the extent recognized in revenues in its applicable_financial_statement for that taxable_year see sec_5 a i and a i of revproc_2004_34 any remaining portion of the advance_payment must be included in income in the next succeeding taxable_year see sec_5 a ii and a ii of revproc_2004_34 notwithstanding this general_rule a taxpayer using the deferral method must include in income for the taxable_year of receipt all advance_payments not previously included in income if and to the extent that in that taxable_year the taxpayer’s obligation with respect to the advance_payments is satisfied or otherwise ends other than in certain circumstances which are not applicable in this case see sec_5 b of revproc_2004_34 this provision is referred to as the acceleration provision the field argues that even if taxpayer falls within the scope of the revenue_procedure and is entitled to use the deferral method the acceleration provision of sec_5 b requires taxpayer to include the amounts at issue in income no later than the time the n are o for its customers because taxpayer’s obligations with respect to the amounts are satisfied at that time the field argues that the p requires only that taxpayer o a n for a customer at that time any future obligations with respect to that customer are contingent and discretionary with taxpayer thus taxpayer’s obligations with respect to the amounts are satisfied at the time the n are o taxpayer argues that the acceleration provision does not apply because taxpayer continues to have obligations even after n are o namely customers use taxpayer to make changes to or cancel n and taxpayer continues to provide services to customers as listed above furthermore taxpayer argues that unlike a more traditional l taxpayer remains contractually obligated to provide the f even after n are o taxpayer asserts that it is more like a m than a l in the sense that taxpayer has a primary obligation to its customers for managing its customers’ n tam-141303-06 taxpayer further argues that example x of the revenue_procedure is applicable to the facts in this case because a taxpayer is more like a m than a l and b taxpayer as in the example has an applicable_financial_statement we agree with the field that the acceleration provision applies under these circumstances the only obligation that taxpayer has under its p is to c the o of a f any other services provided by taxpayer are contingent discretionary and not required under the p we do not agree with taxpayer that example x is dispositive whether taxpayer is more like a m or a l and whether or not taxpayer has an applicable_financial_statement do not affect the application of the acceleration provision example x does not address when the relevant obligations were satisfied and it does not address the application of the acceleration provision furthermore taxpayer’s obligation under its p to o the n involved only one obligation whereas in example x a number of separate obligations are involved which likely span a significantly longer period of time because taxpayer’s contractual obligation to provide the n is satisfied at the time the payments are received taxpayer is required to include the amounts in income at the time the n are o for its customers caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
